PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the report of the referee. The referee’s findings and recommendations are not contested before this Court.
In case no. 70,586, the referee found that respondent Kenneth E. Padgett misappropriated funds that had been entrusted to him in connection with the administration of a guardianship. Respondent was convicted of grand theft based on his conduct in the matter. As recommended by the referee, the facts support finding respondent guilty of violating numerous provisions of the former Integration Rule and Code of Professional Responsibility.
In case no. 70,933, the referee found that respondent misappropriated funds that had been entrusted to him in connection with the administration of an estate. Again, the referee recommended finding respondent guilty of numerous rules violations.
Respondent has been disciplined twice previously for misconduct in connection with trust account or trust fund administration * and is currently under suspension pursuant to his felony conviction. In view of these facts and the gravity of the instant misconduct, the referee recommends that respondent be disbarred.
We approve the referee’s report. Kenneth E. Padgett is hereby disbarred, effective immediately.
The costs of these proceedings are taxed against the respondent. Judgment is entered against Kenneth E. Padgett for costs in the amount of $1,320.44, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.

 The Florida Bar v. Padgett, 501 So.2d 593 (Fla.1987); The Florida Bar v. Padgett, 481 So.2d 919 (Fla.1986).